          Case 1:19-cv-11623-PGG-RWL Document 33 Filed 01/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SKYROCKET, LLC d/b/a SKYROCKET TOYS
 LLC,

                                  Plaintiff                               ORDER

                  - against -                                       19 Civ. 11623 (PGG)

    COMEYUN, F2TOYDH, HELLOTANGTANG,
    HUANGCC31, JOY4TOY, ONETOYS, PINK350,
    PINK700, PINKTN, VMNICE, YAN350 and
    YUN350,
                          Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

                  In this action, Plaintiff alleges trademark infringement, trademark counterfeiting,

    false designation of origin, passing off and unfair competition, and copyright infringement – as

    well as state law claims – against Defendants Comeyun, F2toydh, Hellotangtang, Joy4toy,

    Onetoys, Pink350, Pinktn, Vmnice, Yan350 and Yun350 (the “Defaulting Defendants”).

    Plaintiff’s claims arise out of the Defaulting Defendants’ unauthorized use of Plaintiff’s Blume

    Mark1 and Blume Work2 in their manufacturing, importing, exporting, advertising, marketing,

    promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit

    Products.3

                  Having considered Plaintiff’s memorandum of law and the affidavit of Brieanne



1
  U.S. Trademark Registration No. 5,789,875 for “BLUME” for a variety of goods in Class 28.
2
  U.S. Copyright Registration No. VAu 1-346-297, covering the Blume Series 1 Characters,
Packaging, Instruction Sheet and Collectable Guide.
3
  Products bearing or used in connection with the Blume Mark and/or Blume Work, and/or products
in packaging and/or containing labels and/or hang tags bearing the Blume Mark and/or Blume Work,
and/or bearing or used in connection with marks and/or artwork that are confusingly or substantially
similar to the Blume Mark and/or Blume Work and/or products that are identical or confusingly or
substantially similar to the Blume Products.
                                                      1
       Case 1:19-cv-11623-PGG-RWL Document 33 Filed 01/25/21 Page 2 of 5



Scully filed in support of Plaintiff’s motion for a default judgment and a permanent injunction, the

certificates of service regarding the Summons and Complaint, the Clerk’s certificate of default,

and upon all other pleadings and papers filed in this action, it is hereby ORDERED, ADJUDGED

AND DECREED as follows:

                             I.    Defaulting Defendants’ Liability

 1) Plaintiff has properly pled all claims in the Complaint against Defaulting Defendants;

                                    II.    Permanent Injunction

 1) Defaulting Defendants, their respective officers, agents, servants, employees, successors and

     assigns and all persons acting in concert with or under the direction of Defaulting Defendants

     (regardless of whether located in the United States or abroad), who receive actual notice of

     this Order are permanently enjoined and restrained from:

        A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

            displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

            or any other products bearing one or more of the Blume Mark and/or marks that are

            confusingly similar to, identical to and constitute a counterfeiting and/or infringement

            of the Blume Mark and/or incorporating one or more of the Blume Work and/or artwork

            that is substantially similar to, identical to and constitute infringement of the Blume

            Work;

        B. directly or indirectly infringing in any manner Plaintiff’s Blume Mark and Blume

            Work;

        C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Blume

            Mark and Blume Work to identify any goods or services not authorized by Plaintiff;

        D. using Plaintiff’s Blume Mark and Blume Work, or any other marks or artwork that are

            confusingly similar to the Blume Mark and Blume Work on or in connection with the
                                                  2
       Case 1:19-cv-11623-PGG-RWL Document 33 Filed 01/25/21 Page 3 of 5



            manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

            displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

            Products;

        E. using any false designation of origin or false description, or engaging in any action

            which is likely to cause confusion, cause mistake and/or to deceive members of the

            trade and/or the public as to the affiliation, connection or association of any product

            manufactured, imported, exported, advertised, marketed, promoted, distributed,

            displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

            the origin, sponsorship or approval of any product manufactured, imported, exported,

            advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

            Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

        F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

            business records, documents or any other records or evidence relating to:

                i. Defaulting Defendants’ User Accounts4 and/or Merchant Storefronts5;

                ii. Defaulting Defendants’ Assets6; and

                iii. the manufacture, importation, exportation, advertising, marketing, promotion,



4
  Any and all websites and any and all accounts with online marketplace platforms such as DHgate,
as well as any and all as yet undiscovered accounts with additional online marketplace platforms
held by or associated with the Defaulting Defendants, their respective officers, employees, agents,
servants and all persons in active concert or participation with any of them.
5
  Any and all User Accounts through which the Defaulting Defendants, their respective officers,
employees, agents, servants and all persons in active concert or participation with any of them
operate storefronts to manufacture, import, export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit Products, which are held by or associated
with the Defaulting Defendants, their respective officers, employees, agents, servants and all
persons in active concert or participation with any of them.
6
  Any and all money, securities or other property or assets of the Defaulting Defendants (whether
said assets are located in the U.S. or abroad).
                                                   3
       Case 1:19-cv-11623-PGG-RWL Document 33 Filed 01/25/21 Page 4 of 5



                    distribution, display, offering for sale and/or sale of Counterfeit Products by

                    Defaulting Defendants and by their respective officers, employees, agents,

                    servants and all persons in active concert or participation with any of them; and

        G. effecting assignments or transfers, forming new entities or associations, or creating

            and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

            means of importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products for the purposes of

            circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   Defaulting Defendants must deliver up for destruction to Plaintiff any and all Counterfeit

     Products and any and all packaging, labels, tags, advertising and promotional materials and

     any other materials in the possession, custody or control of Defaulting Defendants that

     infringe any of Plaintiff’s trademarks, copyrights or other rights including, without

     limitation, the Blume Mark and Blume Work, or bear any marks or artwork that are

     confusingly or substantially similar to the Blume Mark and Blume Work pursuant to 15

     U.S.C. § 1118;


                                    III.    Miscellaneous Relief
     1. Any failure by Defaulting Defendants to comply with the terms of this Order shall be

        deemed contempt of Court, subjecting Defaulting Defendants to contempt remedies to be

        determined by the Court, including fines and seizure of property; and

     2. This Court shall retain jurisdiction over this matter and the parties in order to construe and




                                                   4
      Case 1:19-cv-11623-PGG-RWL Document 33 Filed 01/25/21 Page 5 of 5



       enforce this Order.

Dated: New York, New York
       January 24, 2021




                                      5
